BENEDICT, District Judge.
This is an action for personal injury sustained by the libelant. The libelant was á stevedore, engaged in discharging the steamship Victoria at the time he was hurt. The immediate cause of the injury was the swinging of a sling of fruit against the end of a board which the libelant was at the time adjusting in the hold, whereby one of his fingers was cut off and serious injury was done him. There is á conflict of testimony as to which sling did the injury, but the weight of the evidence seems to me to support the allegation of the libel in that particular. The evidence further shows that the libelant’s injury was caused by negligence on the part of the winehman in not heeding the .direction to “go easy,” and in starting the winch so rapidly as to cause the sling of boxes to swing past the center of the hold, and against the board which the libelant was at the time adjusting. The owner of the ship furnished the power, machinery, and winehman to hoist the cargo out of the hold. The doctrine of fellow servant does not apply in such a case (see Johnson v. Navigation Co., 132 N. Y. 576, 30 N. E. 505), and the ship is liable for the injury caused by the negligence of the winehman.
Let there be a decree for the libelant, with an order of reference to ascertain the amount of the damages.